UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 05-7603



CHARLES FRANKLIN HARGETT, JR.,


                                              Plaintiff - Appellant,

          versus


FORSYTH COUNTY SHERIFF'S DEPARTMENT; J. W.
BOLES,

                                           Defendants - Appellees.



Appeal from the United States District        Court for the Middle
District of North Carolina, at Durham.         James A. Beaty, Jr.,
District Judge. (CA-03-440-1)


Submitted: February 23, 2006                   Decided: March 3, 2006


Before WIDENER, NIEMEYER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Charles Franklin Hargett, Jr., Appellant Pro Se. Allan R. Gitter,
Bradley Owen Wood, WOMBLE, CARLYLE, SANDRIDGE & RICE, P.L.L.C.,
Winston-Salem, North Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

            Charles   Franklin     Hargett,   Jr.,    appeals   the    district

court’s order accepting the recommendation of the magistrate judge

and denying relief on his 42 U.S.C. § 1983 (2000) complaint.                We

have     reviewed   the   record     and    find     no   reversible     error.

Accordingly, we affirm for the reasons stated by the district

court.    See Hargett v. Forsyth County Sheriff’s Dep’t, No. CA-03-

440-1 (M.D.N.C. Sept. 29, 2005).           We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                       AFFIRMED




                                    - 2 -